JUSTICE STOUDER, dissenting: I respectfully disagree with the majority of the court. I believe the conviction should be affirmed but the case should be remanded for reconsideration of the sentence. The subject of remorse which a defendant may or may not exhibit as being a part of the circumstances considered by a trial judge in determining a sentence has been recently discussed at some length in another case recently decided by this court, namely People v. Leckrone (1985), 134 Ill. App. 3d 978. The two justices who formed and joined in the majority opinion in Leckrone are not members of the panel in this case, and, as our random assignment system was worked out, I am the only member participating in each case. I wish to adopt by reference the reasoning and conclusions in the majority and minority opinions in the Leckrone case and see no special reason for reiterating them here. Only two points need be made here. First, it is a judicial rationalization without any reasonable distinction to suggest that lack of remorse may be appropriately considered as adversely affecting rehabilitative potential but at the same time saying that it does not enhance or increase the sentence imposed. One could just as easily say the sentence imposed was imposed because his rehabilitative potential was reduced by his lack of remorse. This would always be the case, since it can always be said that the sentence imposed regardless of the length is always for rehabilitative purposes. Second, even though a trial court has broad discretion in determination of a sentence, it seems to me the consideration of improper factors determining the sentence does not require the explicit or mechanical assertion by the judge that a sentence would have been less had he shown remorse or it was more because he failed to show remorse before error becomes reversible. If the improper sentencing factor had a substantial effect, as the evidence appears it does in this case, then I believe actual prejudice has been demonstrated. To hold otherwise would be to characterize the judge’s comments as idle thoughts of no significance and made for no other purpose than to extend the record. In a case as serious as this one, it is perhaps an exercise in futility to suggest that perhaps the trial court based its decision on some improper criteria and expect that a remandment will have any practical effect. Nevertheless, if we continue to approve improper considerations under the broad principle of judicial discretion, are we not either abandoning the rule or abandoning the notion of appellate review?